Case 1:19-cv-00784-PAB-NRN Document 31 Filed 07/08/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-00784-PAB-NRN

  HOWARD COHAN

         Plaintiff,

  v.

  AURORA HOSPITALITY, LLC, a Delaware limited liability company,

         Defendant.


                                   NOTICE OF SETTLEMENT



         Plaintiff Howard Cohan, and Defendant Aurora Hospitality, LLC give notice of the

  settlement of this matter. The parties respectfully request that the Court vacate all upcoming

  deadlines and hearings. The parties also respectfully request an additional fourteen (14) days to

  obtain signatures of each party on their Settlement Agreement and file dismissal papers.


  Respectfully submitted this 8th of July, 2020.

                                                        /s/ George T. Blackmore
                                                        George T. Blackmore
                                                        Blackmore Law PLC
                                                        21411 Civic Center Drive, Suite 200
                                                        Southfield, MI 48076
                                                        Telephone: (248) 845-8594
                                                        E-mail: george@blackmorelawplc.com
                                                        Counsel for Plaintiff




                                                   1
Case 1:19-cv-00784-PAB-NRN Document 31 Filed 07/08/20 USDC Colorado Page 2 of 2




                                CERTIFICATE OF SERVICE

        I certify that on July 8, 2020, I filed and served the foregoing NOTICE OF

  SETTLEMENT on all ECF participants via the court’s CM/ECF system.



                                                     /s/ George T. Blackmore
                                                     George T. Blackmore




                                                2
